DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed. 
The following is an examiner’s statement of reasons for allowance: with respect to claims 1-20, the prior art discloses identifying an initial set of candidate access points produced by a roaming scan, the initial set being identified based at least in part on an initial metric and transmitting a probe signal to at least one of the initial set of candidate access points, wherein the probe signal is configured to obtain information corresponding to the at least one additional metric, receiving information responsive to the transmitted probe signals; and identifying a reduced set from the initial set, the reduced set being identified based at least in part on the received information and being used to select a target access point, but fails to teach and render obvious of the processor configured to evaluate an alternative BTS key performance indicator (KPI) for at least one detected, alternative BTS operating in the wireless neighborhood during the tune out time to determine an alternative wireless link option with the alternative BTS; and the wireless interface transmitting a data frame to the first BTS upon expiration of a back-off period assigned to the information handling system and detection of no carrier frequency by the carrier sense mechanism.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUC H TRAN whose telephone number is (571)272-3172. The examiner can normally be reached M-F 8-5 Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUC H TRAN/Primary Examiner, Art Unit 2471